DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 9, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (Examiner provided machine translation of CN 107861218).

Regarding claim 1, Lin discloses a camera optical lens (Figure 15), sequentially comprising, from an object side (left hand side) to an image side (right hand side): a first lens having a positive refractive power (51, first lens; [0178]); a second lens having a negative refractive power (52, second lens; [0179]); a third lens (53, third lens); a fourth lens (54, fourth lens); a fifth lens having a positive refractive power (55, fifth lens; [0182]); and a sixth lens having a negative refractive power (56, sixth lens; [0183]), wherein the camera optical lens satisfies following conditions: 3.00≤(d1+d2)/d3≤4.00 ([0184] teaches d1 value to be 0.645, d2 value to be 0.052, d3 value to be 0.232; the values in the condition yield 3.004, which falls within the claimed range);  1.50≤(d9+d10)/d11≤3.00 ([0184] teaches d9 value to be 0.574, d10 value to be 0.366, d11 value to be 0.395; the values in the condition yield 2.38, which falls within the claimed range); and −5.00≤R9/R11≤−4.60 ([0184] teaches R9 value to be 7.971, R11 value to be -1.717; the values in the condition yield -4.64, which falls within the claimed range), where d1 denotes an on-axis thickness of the first lens; d2 denotes an on-axis distance from an image side surface of the first lens to an object side surface of the second lens; d3 denotes an on-axis thickness of the second lens; d9 denotes an on-axis thickness of the fifth lens; d10 denotes an on-axis distance from an image side surface of the fifth lens to an object side surface of the sixth lens; d11 denotes an on-axis thickness of the sixth lens; R9 denotes a curvature radius of an object side surface of the fifth lens; and R11 denotes a curvature radius of the object side surface of the sixth lens.

Regarding claim 2, Lin discloses the camera optical lens as described in claim 1, wherein the first lens comprises an object side surface being convex in a paraxial region ([0184] teaches R1 is convex) and an image side surface being concave in the paraxial region ([0184] teaches R2 is concave), and the camera optical lens satisfies following conditions: 0.40≤f1/f≤1.23 ([0184] teaches f value to be 3.92, f1 value to be 3.39; the values in the condition yield 0.86, which falls within the claimed range); −3.45≤(R1+R2)/(R1−R2)≤−1.11 ([0184] teaches R1 value to be 1.484, R2 value to be 6.335; the values in the condition yield -1.61, which falls within the claimed range); and 0.07≤d1/TTL≤0.21 ([0184] teaches d1 value to be 0.645; [0184] teaches TTL value to be 4.585; the values in the condition yield 0.14, which falls within the claimed range), where f denotes a focal length of the camera optical lens; f1 denotes a focal length of the first lens; R1 denotes a curvature radius of the object side surface of the first lens; R2 denotes a curvature radius of the image side surface of the first lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 3, Lin discloses the camera optical lens as described in claim 2, further satisfying following conditions: 0.65≤f1/f≤0.98 ([0184] teaches f value to be 3.92, f1 value to be 3.39; the values in the condition yield 0.86, which falls within the claimed range); −2.16≤(R1+R2)/(R1−R2)≤−1.39 ([0184] teaches R1 value to be 1.484, R2 value to be 6.335; the values in the condition yield -1.61, which falls within the claimed range); and 0.11≤d1/TTL≤0.16 ([0184] teaches d1 value to be 0.645; [0184] teaches TTL value to be 4.585; the values in the condition yield 0.14, which falls within the claimed range).

Regarding claim 4, Lin discloses the camera optical lens as described in claim 1, wherein the second lens comprises an object side surface being convex in a paraxial region ([0184] teaches R3 is convex) and an image side surface being concave in the paraxial region ([0184] teaches R4 is concave), and the camera optical lens satisfies following conditions: −4.26≤f2/f≤−1.30 ([0184] teaches f value to be 3.92, f2 value to be -8.57; the values in the condition yield -2.186, which falls within the claimed range); 1.70≤(R3+R4)/(R3−R4)≤5.50 ([0184] teaches R3 value to be 7.303, R4 value to be 3.165; the values in the condition yield 2.53, which falls within the claimed range); and 0.02≤d3/TTL≤0.07 ([0184] teaches d3 value to be 0.232; [0184] teaches TTL value to be 4.585; the values in the condition yield 0.05, which falls within the claimed range), where f denotes a focal length of the camera optical lens; f2 denotes a focal length of the second lens; R3 denotes a curvature radius of the object side surface of the second lens; R4 denotes a curvature radius of the image side surface of the second lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 6, Lin discloses the camera optical lens as described in claim 1, wherein the third lens comprises an object side surface being convex in a paraxial region ([0184] teaches R5 is convex) and an image side surface being concave in the paraxial region ([0184] teaches R6 is concave), and the camera optical lens satisfies following conditions: −51.10≤f3/f≤53.81 ([0184] teaches f value to be 3.92, f3 value to be 186.52; the values in the condition yield 47.58, which falls within the claimed range); −40.26≤(R5+R6)/(R5−R6)≤15.78 ([0184] teaches R5 value to be 17.369, R6 value to be 20.831; the values in the condition yield -11.03, which falls within the claimed range); and 0.03≤d5/TTL≤0.09 ([0184] teaches d5 value to be 0.261; [0184] teaches TTL value to be 4.585; the values in the condition yield 0.057, which falls within the claimed range), where f denotes a focal length of the camera optical lens; f3 denotes a focal length of the third lens; R5 denotes a curvature radius of the object side surface of the third lens; R6 denotes a curvature radius of the image side surface of the third lens; d5 denotes an on-axis thickness of the third lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 8, Lin discloses the camera optical lens as described in claim 1, further satisfying following conditions: −75.72≤f4/f≤273.90 ([0184] teaches f value to be 3.92, f4 value to be -42.80; the values in the condition yield -10.92, which falls within the claimed range); −6.41≤(R7+R8)/(R7−R8)≤41.85 ([0184] teaches R7 value to be 7.56, R8 value to be 5.852; the values in the condition yield 7.85, which falls within the claimed range); and 0.03≤d7/TTL≤0.09 ([0184] teaches d7 value to be 0.285; [0184] teaches TTL value to be 4.585; the values in the condition yield 0.06, which falls within the claimed range), where f denotes a focal length of the camera optical lens; f4 denotes a focal length of fourth lens; R7 denotes a curvature radius of an object side surface of the fourth lens; R8 denotes a curvature radius of an image side surface of the fourth lens; d7 denotes an on-axis thickness of the fourth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 9, Lin discloses the camera optical lens as described in claim 8, further satisfying following conditions: −47.32≤f4/f≤219.12 ([0184] teaches f value to be 3.92, f4 value to be -42.80; the values in the condition yield -10.92, which falls within the claimed range); −4.01≤(R7+R8)/(R7−R8)≤33.48 ([0184] teaches R7 value to be 7.56, R8 value to be 5.852; the values in the condition yield 7.85, which falls within the claimed range); and 0.05≤d7/TTL≤0.07 ([0184] teaches d7 value to be 0.285; [0184] teaches TTL value to be 4.585; the values in the condition yield 0.06, which falls within the claimed range).

Regarding claim 14, Lin discloses The camera optical lens as described in claim 1, further satisfying a following condition: 0.57≤f12/f≤1.73 ([0184] teaches f value to be 3.92, f1 value to be 3.39, f2 value to be -8.57, thus calculating f12 to be 5.6; the values in the condition yield 1.43, which falls within the claimed range), where f denotes a focal length of the camera optical lens; and f12 denotes a combined focal length of the first lens and the second lens.

Regarding claim 16, Lin discloses the camera optical lens as described in claim 1, wherein a total optical length TTL from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis is smaller than or equal to 7.15 mm ([0184] teaches TTL value to be 4.585).

Regarding claim 17, Lin discloses the camera optical lens as described in claim 16, wherein the total optical length TTL of the camera optical lens is smaller than or equal to 6.82 mm ([0184] teaches TTL value to be 4.585).

Allowable Subject Matter
Claims 5, 7, 10-13, 15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or suggest the limitations positively recited in claims 5, 7, 10, 12, 15, and 18 in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claim 11 is dependent on claim 10, claim 13 is dependent on claim 12, and claim 19 is dependent on claim 18, and are therefore objected to for at least the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872